Citation Nr: 0801393	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to service connection for residuals of 
transverse fracture of the left index finger.

3.  Entitlement to service connection for history of positive 
tuberculosis (TB) test.

4.  Entitlement to service connection for tingling in fingers 
and toes.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from January 2001 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and April 2004 decisions of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hemorrhoids and assigned a noncompensable rating and denied 
service connection for residuals of transverse fracture of 
the left index finger, history of positive TB test, and 
tingling in the fingers and toes.  

The veteran has recently provided additional evidence and 
argument asserting increased symptoms related to his service-
connected migraines and diverticulitis.  He has also made 
reference to a cervical spine disorder and erectile 
dysfunction.  These matters are referred to the RO for 
appropriate action.  

The issues of entitlement to an initial compensable rating 
for hemorrhoids and service connection for residuals of 
transverse fracture of the left index finger are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any current residual of 
tuberculosis that is related to the veteran's in-service 
positive TB test.

2.  There is no evidence of any current disability manifested 
by tingling in the fingers and toes.





CONCLUSIONS OF LAW

1.  The criteria for service connection for history of a 
positive TB test have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for service connection for disability 
manifested by tingling in the fingers and toes have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a May 2004 letter 
advised the veteran of the evidence necessary to substantiate 
a claim for service connection and the respective obligations 
of the veteran and the VA in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims 
were thereafter denied in a September 2004 RO rating 
decision.  

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the veteran, in light of the Board's decision to deny the 
claims, there has been no prejudice to the veteran as a 
result of this omission.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board further notes that the 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claims, and has not requested that 
VA assist him in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Service Connection for History of 
Positive TB Test and Disability Manifested by Tingling in the 
Fingers and Toes

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, or active tuberculosis develops 
a 10 percent degree of disability or more within three years 
from the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307, 3.309 (2007).

Service medical records reflect that the veteran had a 
positive reaction to a TB shot administered at the end of 
March 2003, after which he initially underwent preventive 
therapy treatment for latent TB infection (LTBI) with 
Isoniazid (INH) and then with Rifampin over a period of 4 
months, between September 2003 and January 2004.  The 
veteran's treatment therapy was changed apparently due to 
digit tingling that was believed to be related to INH.  In 
early April 2003, the veteran denied any symptoms of active 
TB and chest X-rays were negative.  At the time of separation 
from service in April 2004, there was no medical diagnosis or 
finding with respect to any residual of TB or disability 
associated with tingling of the fingers or toes.  With the 
exception of the veteran's left index finger fracture, 
evaluation of the veteran's extremities at the time of 
separation was also indicated as normal.  Neurologic 
evaluation was also normal.

Thereafter, the first evidence that the veteran asserted the 
existence of current disability associated with his positive 
TB testing and episode of tingling during service was the 
veteran's application for VA compensation filed in April 
2004.  A May 2004 statement from a long-time friend of the 
veteran also notes that the veteran tested positive for TB 
during service.

However, VA treatment records for the period of April 2004 to 
July 2005 do not demonstrate the existence of current 
disability associated with the veteran's positive TB testing 
and tingling episodes during service.  Electromyogram 
(EMG)/nerve conduction velocity (NCV) studies in May 2005 
were interpreted to reveal normal findings.

Moreover, after noting the above history, a VA general 
medical examiner provided an impression in June 2004 that 
included history of a positive TB test, treated with 
medications for nine months, no symptoms currently, 
unremarkable chest X-ray (CXR), and numbness and tingling in 
finger tips and toes, "unremarkable neurologic examination, 
please advise if further workup is needed."  

Most importantly, the medical evidence of record simply does 
not demonstrate that the veteran currently suffers from a 
residual disability associated with the positive TB testing 
he experienced during service or the tingling sensation he 
experienced during service or intermittently since service.  

In reviewing the evidence as to the claims, there is no 
evidence of active TB or disability associated with tingling 
of the fingers and toes in the veteran's service medical 
records.  There is an indication that the veteran was treated 
with preventive therapy for the diagnosis of LTBI, but there 
is no indication that TB became active during service or 
within three years following service separation in April 
2004.  In fact, at the time of his June 2004 VA general 
medical examination, the veteran specifically denied 
experiencing any symptoms associated with TB.  In addition, 
while the veteran does continue to complain of intermittent 
symptoms of numbness in the fingers and toes, and also did so 
at the time of his separation from service, neurologic 
examination at the time of separation and in June 2004 was 
found to be unremarkable, as were the results of EMG/NCV 
studies conduced in May 2005.  

Moreover, following his examination of the veteran and review 
of his medical records, the June 2004 VA general medical 
examiner indicated that the veteran had no current symptoms 
associated with TB and that while the veteran complained of 
numbness of the fingers and toes, neurologic examination was 
unremarkable.

It should also be noted that the statements of the veteran 
and his witness that seek to establish that the veteran has a 
current disability associated with TB and/or tingling of the 
veteran's fingers and toes are of minimal or no weight as it 
has been held that lay assertions with respect to such 
matters do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the evidence of record reveals the June 2004 
examination results documenting a lack of relevant symptoms 
and objective findings, negative EMG/NCV findings in May 
2005, and no contemporaneous evidence documenting the 
existence of active TB during service or within three years 
after service.

As the preponderance of the evidence is against both of the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002).  
Entitlement to service connection for history of positive TB 
test and disability manifested by tingling in the fingers and 
toes is not warranted.


ORDER

Entitlement to service connection for history of positive TB 
test is denied.

Entitlement to service connection for disability manifested 
by tingling in the fingers and toes is denied.


REMAND

As for the remaining issues of entitlement to an initial 
compensable rating for hemorrhoids and service connection for 
residuals of transverse fracture of the left index finger, 
remand is warranted for further development as to each claim.  

With respect to the issue of entitlement to an initial 
compensable rating for hemorrhoids, in a statement received 
in January 2006, the veteran stated that his primary VA 
physician, Dr. L., checked his hemorrhoids and found them to 
be very irritated internally and possibly requiring surgery.  
Therefore, since the veteran's most recent examination was in 
June 2004, the Board finds that he should be afforded a new 
VA examination to determine the current nature and severity 
of this disability.  An effort should also be made to obtain 
additional VA treatment records since the most recent VA 
records are dated in July 2005, and the veteran's statement 
was received in January 2006.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

With respect to the veteran's claim for service connection 
for residuals of transverse fracture of the left index 
finger, the record reflects that the veteran did sustain a 
fracture of the left index finger during service in October 
2002, and complains of continuing symptoms since service 
separation.  Moreover, the Board's review of the results of 
the June 2004 general medical examination does not reflect 
specific findings concerning the left index finger or any X-
rays of the veteran's left hand.  Consequently, the Board 
finds that this issue must be remanded to afford the veteran 
with an orthopedic examination to determine whether he has 
any current residuals of the transverse fracture of the left 
index finger he sustained during active service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA outpatient treatment 
records for the veteran, dated since 
July 2005.

2.  Following the above development, 
the veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected hemorrhoids.  The claims 
folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.  

The examiner should assess whether any 
detected hemorrhoids are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, and whether the veteran 
has persistent bleeding with secondary 
anemia, or fissures.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above 
without resorting to speculation, then 
he or she should so state.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (probability of 50 percent or 
greater) that there is any current 
disability of the veteran's left index 
finger that is related to the left 
index finger fracture he sustained 
during service.  

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

4.  Finally, readjudicate the remaining 
claims on appeal.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


